Case 18-57795-pwb      Doc 30   Filed 02/05/21 Entered 02/05/21 15:39:58          Desc Main
                                Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: February 5, 2021
                                                    _________________________________

                                                              Paul W. Bonapfel
                                                        U.S. Bankruptcy Court Judge
 _______________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


        IN RE:

        JAMES PIKERING ATWOOD,
        Dba James P. Atwood, Attorney at Law,                 CASE NO. 18-57795-PWB

             Debtor.
                                                              CHAPTER 7

                    ORDER AND NOTICE OF NON-EVIDENTIARY HEARING

             On February 1, 2021, the Debtor filed a Motion for Contempt of Discharge Injunction

      by Willowick Condominium Association, Inc., [Doc. 28]. IT IS HEREBY

             ORDERED AND NOTICE IS HEREBY GIVEN that the Court shall hold a non-

      evidentiary hearing on the Debtor’s Motion on February 25, 2021, at 10:00 a.m., in

      Courtroom 1401, U.S. Courthouse, Richard B. Russell Building, 75 Ted Turner Drive, SW,

      Atlanta, Georgia.
Case 18-57795-pwb       Doc 30     Filed 02/05/21 Entered 02/05/21 15:39:58   Desc Main
                                   Document     Page 2 of 2



              Given the current public health crisis, hearings may be
              telephonic only. Please check the “Important Information
              Regarding Court Operations During COVID-19 Outbreak”
              tab at the top of the GANB Website prior to the hearing for
              instructions on whether to appear in person or by phone.”
              http://www.ganb.uscourts.gov/news/public-notice-regarding-
              court-operations-during-covid-19-outbreak

              ATT TOLL FREE NUMBER: 888-684-8852

              ACCESS CODE: 1896529


                                             END OF ORDER

      Distribution List

      James Pickering Atwood
      1 Willowick Dr.
      Lithonia, GA 30038
      dba James P. Atwood, Attorney at Law

      S. Gregory Hays
      Hays Financial Consulting, LLC
      Suite 555
      2964 Peachtree Road
      Atlanta, GA 30305

      Office of the United States Trustee
      362 Richard Russell Building
      75 Ted Turner Drive, SW
      Atlanta, GA 30303

      Benjamin Paul Ost
      Dorough & Dorough, LLC
      160 Clairemont Avenue
      Suite 650
      Decatur, GA 30030




                                                  2
